     Case 3:19-cv-00160 Document 52 Filed on 05/11/20 in TXSD Page 1 of 3



                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION


 Federal Trade Commission,                  Case No. 3:19-cv-00160

       Plaintiff,                           Judge Jeffrey V. Brown

       v.                                   Magistrate Judge Andrew M. Edison

 iBackPack of Texas, LLC, and
 Douglas Monahan,

       Defendants.


          JOINT MOTION FOR ENTRY OF STIPULATED ORDER
       FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT

      Plaintiff, the Federal Trade Commission (“FTC”), and Defendant Douglas

Monahan jointly move this Court for entry of the attached Stipulated Order for

Permanent Injunction and Monetary Judgment (“Stipulated Final Order”), which would

resolve the FTC’s claim against Monahan. In support of this motion, the FTC and

Monahan state as follows:

      1.     The FTC filed its Complaint for Permanent Injunction and Other Equitable

Relief on May 6, 2019, alleging that Monahan had violated Section 5(a) of the FTC Act,

15 U.S.C. § 45(a).

      2.     The Stipulated Final Order has been signed by Monahan, who is appearing

pro se. The Stipulated Final Order also has been approved by the FTC’s Commissioners

and signed by counsel for the FTC.

                                            1
     Case 3:19-cv-00160 Document 52 Filed on 05/11/20 in TXSD Page 2 of 3



       WHEREFORE, Plaintiff FTC and Defendant Monahan respectfully request that

the Court enter the Stipulated Final Order.

       Pursuant to Local Rule 7.1, the parties conferred on the relief sought by the

motion, which is jointly supported.

       A proposed order is submitted with this motion.

                                          Respectfully submitted,

Dated: May 11, 2020                       /s/ Patrick Roy
                                          Patrick Roy, Attorney-in-Charge
                                          D.C. Bar # 1023521
                                          S.D. Texas (admitted pro hac vice)
                                          proy@ftc.gov

                                          Daniel O. Hanks
                                          D.C. Bar # 495823
                                          S.D. Texas (admitted pro hac vice)
                                          dhanks@ftc.gov

                                          Federal Trade Commission
                                          600 Pennsylvania Ave NW, CC-10232
                                          Washington, DC 20580
                                          202-326-3477 (Roy); -2472 (Hanks)
                                          Facsimile: 202-326-3768

                                          Attorneys for Plaintiff



                                          /s/ Douglas Monahan
                                          Douglas Monahan
                                          douglas.monahan@ibackpack.net

                                          Defendant, appearing pro se




                                              2
     Case 3:19-cv-00160 Document 52 Filed on 05/11/20 in TXSD Page 3 of 3



                            CERTIFICATE OF SERVICE

      I, Patrick Roy, an attorney, hereby certify that on May 11, 2020, I caused to be

served true copies of the foregoing Joint Motion for Entry of Stipulated Order for

Permanent Injunction and Monetary Judgment through the CM/ECF System and by

e-mail.



                                                /s/ Patrick Roy
                                                Patrick Roy
                                                Federal Trade Commission
                                                600 Pennsylvania Avenue, N.W.
                                                Washington, D.C. 20580
                                                Phone: (202) 326-3477
                                                proy@ftc.gov

                                                Attorney for Plaintiff
                                                Federal Trade Commission




                                            3
